DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to applicant’s amendment of claim 31.  Currently claims 31, 35, 37, 38, 87-93, 95 and 96 are pending.

Allowable Subject Matter
Claims 31, 35, 37, 38, 87-93, 95 and 96 are allowed.
The following is an examiner’s statement of reasons for allowance: the current prior art of record does not teach nor render obvious the subject matter of independent claim 31 of a method of forming a three-dimensional object comprising providing a carrier and an optically transparent member having a build surface, at least one polymeric portion and at least one support enhancing portion, filling the region therebetween with a polymerizable liquid, irradiating the build region as claimed while advancing the carrier away from the transparent member in which the build surface comprises a patterned surface configured to repel wetting of said build surface by said polymerizable liquid and said patterned surface is configured such that said patterned surface is filled with gas, and liquid does not fill the patterned substrate due to a Cassie-Baxter state in which the patterned surface comprises a surface of said at least one 
The current prior art of record, such as Joyce, teaches a similar method of forming a 3D object including using an optically transparent multi-layer build surface and advancing a carrier away from the build surface to build an object layer-by-layer from a polymerizable liquid.  Joyce teaches that the upper portion of the build surface can comprise a polymeric portion such as PDMS and as set forth in the Final Rejection discusses the desire to prevent adhesion between the build surface and the cured resin.  Patterned films having a Cassie-Baxter state including patterned PDMS films are discussed in Yoon of record.  However, neither Joyce nor Yoon teach or render obvious the entirety of applicant’s particularly claimed method including the patterned fluoropolymer as claimed.
Claims 35, 37, 38, 87-93, 95 and 96 depend upon claim 31 and are therefore also found allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516. The examiner can normally be reached Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GALEN H HAUTH/Primary Examiner, Art Unit 1742